Title: To George Washington from Henry Knox, 9 July 1782
From: Knox, Henry
To: Washington, George


                  
                     Sir,
                     New Windsor 9th July 1782.
                  
                  Deeply impressed with the importance of West Point to the existence of the United States, I have, with the approbation of your Excellency, endeavored, from its earliest state as a fortification, to have it and its dependences as amply furnished with cannon and military Stores of all Kinds as could possibly be spared from other uses.  But after every exertion for this purpose, there still remains a very capital deficiency, owing principally to a want of money to transport the necessary articles.
                  I have, in the enclosed paper, exhibited to Your Excellency, in a comprehensive view, the actual state of the ordnance and stores at West Point, and of the articles wanted to complete the number of rounds specified for each cannon and mortar.  It is necessary to remark, that if it were possible for all the artillery to be employed at the same time, the ammunition requested would scarcely answer to a siege of ten days.  But it is not probable that more than half could be in service at the same moment, which would render the quantity sufficient for twenty days—indeed, there must be a peculiar combination to require more than the service of one third.
                  A great proportion of the ten inch shells are at Mount Hope and Hibernia furnaces in Jersey, distant between fifty and sixty miles, and also a large number of the shot.  The furnaces at Salisbury in Connecticut and Mount Hope are in blast for the public.  From these, it is probable, almost the whole of the deficiencies could be drawn, and the remainder, if any, to be brought from Pennsylvania.  The Powder is at Springfield and can be brought from thence to Claverack, by a communication not very long nor difficult.
                  The aggregate of the deficiences may at a rough calculation, amount to about one thousand tons.  The transportation, taking into consideration the vicinity of Salisbury to Hudson’s river and the probable quantities to be obtained from thence, compared with the probable quantities to be procured from Pennsylvania and Springfield, may be averaged at about fifty miles; which, at two shillings and six pence per ton for each mile would amount to Six thousand two hundred and fifty pounds Pennsylvania Currency.
                  From these facts being given, your Excellency will be enabled to form a judgement whether even the present deranged state of our finances will justify so great a deficiency remaining any longer unsupplied.  The ordinary means of the Quarter Master General appear inadequate to the transportation, which perhaps can be effected only by an exertion sanctioned by your Excellency, the manner of which you can best determine.  I shall be happy to assist in any degree to remedy a defect of such magnitude, which, if the enemy should be capable of acting upon, would involve great distress, if not absolute ruin.
                  Being on the subject of stores necessary to be furnished, I must address myself to your Excellency on the preservation of those in possession and of what may be obtained.  It appears by invariable experience, that the bomb proofs in the interior and exterior works of Fort Clinton are improper for the deposit of powder for any length of time.  This is the uniform report of all the artillery officers who have had the immediate charge of the magazines, and confirmed by my own observation the dampness in those places is inveterate and cannot be expelled but by a long exposure to the dry winds.  This renders the necessity inevitable of erecting stone magazines above ground, in different parts of the garrison, properly secured from danger—or suffering the alternative of having the ammunition entirely ruined.  It is necessary to have three of these for the garrison, each capable of containing two thousand barrels of powder, and another of equal size, for the reception of the fixed ammunition.  Besides the magazines, there are wanting stores for small arms and accoutrements, and the implements and apparatus of the ordnance—and a large laboratory.  At present, the arms, musket and cannon ammunition, implements, &c. are in great confusion, being huddled together in wretched buildings, incapable of resisting the effects of bad weather.  This is the reason that more arms and ammunition are annually damaged, than the expence of ample buildings would amount to, and the chance of accidents is greatly multiplied.
                  I am constrained to bring this matter to your Excellency’s view.  I have not been wanting in my endeavors to have it effected by other means, but my power has been inadequate to the object.  I sincerely hope that you will examine into the propriety of my request, and direct such measures as you may think necessary.  I have the honor to be with the highest esteem and respect, Your Excellency’s most obedient servant,
                  
                     H. Knox
                     M. General commanding the Artillery
                     
                  
                  
                     One magazine will be immediately began—An attempt will be made to throw in a sufficient supply of stores before winter.
                  
                  
                  
               